Citation Nr: 0415608	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.

2.  Entitlement to a higher initial rating for service-
connected left ear hearing loss, currently evaluated as 0 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Huntington, 
West Virginia which granted service connection and a 
noncompensable rating for left ear hearing loss, and which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for right 
ear hearing loss.  A personal hearing was held before the 
undersigned Veterans Law Judge in February 2004.
 
The Board also notes that at the February 2004 Board hearing, 
the veteran raised a claim for service connection for 
tinnitus.  That issue is not currently on appeal and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a January 1985 decision, the RO denied the veteran's 
application to reopen a claim for service connection for 
right ear hearing loss.  

3.  The evidence received since the January 1985 RO decision 
is cumulative or redundant of evidence previously considered, 
or the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Service connection has been granted for hearing loss of 
only the veteran's left ear.

2. The service connected for left ear hearing loss has 
auditory acuity level III.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for right ear hearing 
loss; and the unappealed January 1985 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  The criteria for a rating in excess of 0 percent for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
1160 (West 2002 & Supp. 2003); 38 C.F.R. § 4.85, Code 6100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following steps:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The record reflects that the veteran and his representative 
were provided with letters dated in October 2001 and 
September 2002, as well as a May 2003 statement of the case 
and a June 2003 supplemental statement of the case that 
collectively provided notification of the information and 
medical evidence necessary to substantiate these claims and 
the pertinent law and regulations.  The documents 
specifically indicated what steps VA would make and what was 
required of the veteran and what evidence the VA would 
obtain.  Quartuccio v. Principi 16 Vet. App. 183 (2002).  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded the opportunity for a VA examination during 
the course of these claims.  

The VA has not specifically informed the veteran to provide 
any evidence in hiss possession that is pertinent to his 
claim as required 38 C.F.R. § 3.159(b)(1).  However, the 
Board finds that in the instant case the veteran has not been 
prejudiced by this defect.  In this regard, the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  All 
identified pertinent evidence has been obtained.  Therefore, 
under the circumstances, the Board finds that any error in 
the implementation of the VCAA is deemed to be harmless 
error.  As such, the Board finds that the VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394.  

With respect to the veteran's claim for a higher initial 
rating for service-connected left ear hearing loss, the Board 
notes that in a recent precedential opinion, VA's General 
Counsel determined that if, in response to notice of its 
decision on a claim for which VA has already given the 
required notice under 38 U.S.C.A. § 5103(a), VA receives a 
notice of disagreement that raises a new issue, 38 U.S.C.A. § 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  The 
Board is bound by this opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  

In this regard, the Board notes the veteran was informed of 
the pertinent rating criteria in the statement of the case.  
Hence additional VCAA notice is not required for this claim.

Factual Background

The veteran served on active duty in the Army from April 1967 
to November 1968, including service in Vietnam.  His primary 
military occupational specialty was that of a radio relay and 
carrier operator.  Service records do not reflect that he 
received any combat citations.  A review of his service 
medical records shows that on entrance medical examination in 
September 1966, the veteran's ears and eardrums were listed 
as normal.  Audiometric testing performed in September 1966 
revealed that pure tone decibel thresholds were as follows 
(American Standards Association (ASA) units are converted to 
International Standards Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
75
50
75
LEFT
30
25
25
25
20

The examiner diagnosed deafness of the right ear, and the 
veteran's physical profile (PULHES) included H-2 (slightly 
below normal) for hearing. 

In a September 1966 report of medical history, the veteran 
reported a history of ear, nose, or throat trouble, running 
ears, and hearing loss.  The examiner noted that the veteran 
complained of complete deafness in his right ear.

On separation medical examination in November 1968, the 
veteran's ears and eardrums were listed as normal.  
Audiometric testing performed in November 1968 revealed that 
pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
50
--
45
LEFT
25
25
20
--
20

The examiner diagnosed moderately severe hearing loss in the 
right ear, which existed prior to service, involving the 
speech range.  The only defect noted was partial deafness, 
right, and the veteran's physical profile (PULHES) included 
H-2 (slightly below normal) for hearing. 

In a November 1968 report of medical history, the veteran 
reported a history of running ears and hearing loss.  The 
examiner noted that the veteran had partial deafness on the 
right.

At a January 1969 VA examination, the veteran complained of 
running ears.  He reported discharge from the right ear for 
the past five to six months.  He reported that the onset was 
in Vietnam, and that he had decreased hearing in that ear.  
On examination, the left canal and drum were normal, and 
there were purulent exudates from the right canal, with a 
granulomatous polyp of the right eardrum.  Rinne test was 
positive on the left and negative on the right.  Right ear 
hearing loss was noted.  The examiner diagnosed right otitis 
media, chronic, suppurative.

Audiometric testing performed in January 1969 revealed that 
pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
80
--
--
LEFT
50
40
45
--
--

At a January 1969 VA psychiatric examination, the veteran 
reported that he was in prolonged combat in Vietnam.  He said 
that before and after his military service, he worked as a 
laborer in a glass plant.

In April 1984, the RO received the veteran's claim for 
service connection for complete loss of hearing in the right 
ear, which he said was incurred in 1968 as a result of 
gunfire and explosions.  He reported almost complete left ear 
hearing loss which he said began in January 1984.  He said he 
could not hear and therefore could not work with other 
people.  He related that until recently he worked as a cement 
finisher for a construction company.

VA outpatient treatment records dated in 1984 reflect 
treatment for otitis media and right mastoid bowl infection.  
In April 1984, the veteran reported that his right ear had 
been draining constantly for the past fifteen years.  He 
reported that he underwent an operation in 1976 but his ear 
still drained.  He said he was hard of hearing in both ears.  
The examiner diagnosed chronic otitis media with severe 
hearing loss.  In May 1984, the examiner noted purulent 
discharge bilaterally with hearing loss.

In a July 1984 rating decision, the RO denied service 
connection for right ear hearing loss.  At that time the RO 
determined that the veteran's right ear hearing loss existed 
prior to entry into active duty and was not aggravated by 
active duty. The veteran was notified of this decision in 
August 1984, and he did not appeal.  Accordingly, the July 
1984 decision is final.  38 U.S.C.A. § 7105.

During 1984 the veteran continued to receive treatment at a 
VA facility for right ear problems. In November 1984, the 
veteran filed a claim for service connection for a right ear 
condition.

In a January 1985 rating decision, the RO denied service 
connection for a right ear condition.  The veteran was 
notified of this decision in January 1985.  He did not appeal 
that decision, which is not final.  38 U.S.C.A. § 7105.  
Evidence submitted subsequent to this decision is summarized 
below.

VA audiometric testing performed in March 1986 revealed that 
pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
70
--
85
LEFT
60
70
65
--
100

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was moderate to severe mixed (conductive and 
sensorineural) impairment bilaterally, worse in the left ear.

Private medical records from the University of Virginia 
Medical Center dated from 1992 to 1993 reflect that the 
veteran was treated for chronic right otitis media and 
underwent a right modified radical mastoidectomy with 
tympanoplasty.

In July 2001, the RO received the veteran's claim for service 
connection for bilateral hearing loss.  He said that during 
service he was around mortars most of the time.

At a December 2002 VA examination, the veteran reported that 
he could not hear without his hearing aid.  He reported that 
he was a mortarman in Vietnam and had extensive noise 
exposure.  He said that after service, he was exposed to 
railway noise and construction noise.  He complained of 
intermittent tinnitus.  The examiner indicated that he had 
reviewed the veteran's medical records, and discussed 
audiometric findings in service and after service.  He noted 
that hearing loss existed in the right ear prior to military 
service.  

Audiometric testing performed in December 2002 revealed that 
pure tone decibel thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
40
60
70
LEFT
55
60
65
85
100

Speech audiometry revealed speech recognition ability of 92 
percent correct in the right ear and of 86 percent correct in 
the left ear.  The examiner indicated that pure tone results 
indicated a moderate to moderately severe loss of hearing 
sensitivity in the right ear and a moderately severe to 
profound loss of hearing sensitivity in the left ear.  
Significant air-bone gaps were present bilaterally.  Speech 
audiometry was consistent with pure tone results, and the 
results were reliable.  The examiner noted that otoscopy 
revealed surgical-appearing ears bilaterally.  The left ear 
canal appeared abnormal, and an eardrum could not be seen 
with certainty.  The diagnosis was bilateral mixed hearing 
loss.

In a January 2003 rating decision, the RO granted service 
connection and a noncompensable rating for left ear hearing 
loss.  The veteran appealed for a higher initial rating.

By a letter dated in March 2003, the veteran related that he 
was wearing VA hearing aids.  He said he could not function 
without them.  He enclosed copies of audiometric testing 
performed during the course of his employment.  Such tests 
reveal that he has bilateral hearing loss.

By a statement dated in May 2003, the veteran said he did not 
remember reporting that he was deaf in the right ear upon 
entering military service.  He said that as far as he could 
remember he did not have hearing loss until after he was 
separated from service.  He asserted that he did not receive 
an exit physical examination.  He contended that his left ear 
hearing loss was more disabling than currently evaluated.

At the February 2004 Board hearing before the undersigned 
Veterans Law Judge, the veteran reiterated many of his 
assertions.  He contended that he had right ear hearing loss 
due to noise exposure during combat in service.  He said that 
his left ear was non-functional without his hearing aid, that 
he was unable to wear his hearing aid at work, since he 
worked with fiberglass, and that as a result he could not 
communicate.  He said his left ear constantly drained.  He 
related that he could not use a telephone.

Analysis

New and Material Evidence for Service Connection for Right 
Ear Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).

The veteran's claim for service connection for right ear 
hearing loss was previously denied by the RO, most recently 
in a January 1985 decision.  The veteran did not appeal this 
decision, and the decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  While 38 
C.F.R. § 3.156 has recently been revised, the new criteria 
are only applicable to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Hence, the Board will apply the old version of § 3.156(a) as 
it appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.

When the RO denied the application to reopen a claim for 
service connection for a psychiatric disorder in January 
1985, it had before it the veteran's service medical records, 
which reflect that hearing loss of the right ear was noted on 
service entrance medical examination in September 1966.  The 
presumption of soundness is therefore rebutted as to right 
ear hearing loss.  At that time, the veteran reported that he 
had a history of ear, nose, or throat trouble, running ears, 
and hearing loss.  Hearing loss of the right ear was also 
noted on separation medical examination in November 1968.  
Pure tone decibel thresholds were actually lower in the right 
ear on separation medical examination than on entrance 
medical examination, and thus the service medical records do 
not reflect that the veteran's pre-existing right ear hearing 
loss increased in severity during service.  The RO also 
considered post-service medical records, which reflect 
ongoing VA treatment for chronic right otitis media and 
hearing loss since the late 1960s.  

Additional evidence submitted since the January 1985 decision 
includes VA and private medical records which reflect right 
ear hearing loss and chronic otitis media.  Such records 
merely show the continued existence of right ear hearing loss 
and chronic otitis media years after service, and are 
therefore cumulative, not new.  Thus the records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge, supra.

Evidence submitted since the January 1985 decision also 
includes a report of a December 2002 VA examination.  In this 
examination, the examiner noted that hearing loss of the 
right ear existed prior to service.  The Board finds that 
this examination report, although new, is not material, as it 
does not tend to show that the veteran's current right ear 
hearing loss was incurred in or aggravated by service, and 
therefore is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

Since the 1985 RO decision, the veteran and his 
representative have submitted statements to the effect that 
the veteran has current right ear hearing loss which was 
either incurred or aggravated in service.  These assertions 
are not new as they are duplicative of the veteran's 
statements which were of record at the time of the prior 
final denial of the application to reopen the claim for 
service connection.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).

The Board concludes that new and material evidence has not 
been submitted since the January 1985 RO decision.  Thus, the 
claim for service connection for right ear hearing loss has 
not been reopened, and the January 1985 RO decision remains 
final.

Entitlement to a Higher Initial Rating for Left Ear Hearing 
Loss

The veteran has appealed the RO decision assigning an initial 
noncompensable evaluation for left ear hearing loss.  In the 
case of an initial rating the Board must consider whether a 
compensable rating is warranted for any period since the 
effective date of service connection.  It must be determined 
whether the case warrants the assignment of separate ratings 
for the disability for separate periods of time, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 
(2003).  Separate diagnostic codes identify the various 
disabilities.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal. 
In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI. 38 U.S.C.A. § 1160(a)(3) (West 2002); 38 
C.F.R. § 4.85(f), (h) (2002).

Effective December 6, 2002, where a veteran has deafness 
compensable to a degree of 10 percent or more in one ear as a 
result of a service-connected disability; and deafness in the 
other ear as the result of non-service connected disability 
not the result of willful misconduct, the disability will be 
evaluated as if the non-service connected disability were 
service-connected.  38 U.S.C.A. § 1160(a)(3) (West 2002); 
38 C.F.R. § 3.383 (2003).

The most recent audiometry studies conducted in accordance 
with the requirements of 38 C.F.R. § 4.85, were conducted in 
December 2002 by VA and correlate to auditory acuity numeric 
designation III in the left ear and Level I in the non-
service connected right ear.  See 38 C.F.R. § 4.85, Table VI.  
This numeric designation of level III in the service 
connected left ear would not warrant a 10 percent evaluation.  
See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  
Therefore, the non-service connected ear cannot be considered 
in evaluating the service-connected disability under either 
version of 38 U.S.C.A. § 1160(a)(3).

The Board has also considered whether the veteran is entitled 
to a "staged" rating.  The currently assigned 
noncompensable rating was granted, effective from the date of 
service connection.  There is no evidence of a more severe 
level of hearing loss at any time since the effective date of 
service connection.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  In the absence of 
evidence that the hearing loss causes marked interference 
with employment or has required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash v. Brown, 8 
Vet. App. 218 (1995)

The preponderance of the evidence is against the grant of a 
compensable rating for left ear hearing loss at any time 
since the effective date of the grant of service connection.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

The application to reopen a claim for service connection for 
right ear hearing loss is denied.

A higher initial rating for left ear hearing loss is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



